DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse of Species A (Figs. 1-12) in the reply filed on January 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 12, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the light guide" in line 1. There is insufficient antecedent basis for this limitation in the claim. Seems claim 3 should depend from claim 2 to resolve this issue.
Claims 3 and 4 recite “the light source” but in claim 1 it is called “at least one light source”, so the following claims should be changed to --the at least one light source-- to stay consistent and avoid any confusion.
Claim 12 recites the limitation "the energy storage device" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25, line 6, “to energize at least one light” should be changed to --to energize the at least one light-- to be definite on the light source it is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. (US 2008/0228038; “McMahon”).
Claim 1, McMahon discloses a speculum (Fig. 5), comprising: a handle portion (216) including a proximal end (where 223 points), a distal end (upper end closest to lower blade 214) and at least one sidewall (wall that 216 points towards) connecting the proximal end and the distal end (Fig. 5) and having a cavity (217) in the sidewall thereof (Figs. 5 and 6); a lower blade (Fig. 5; 214) connected to the handle portion (Fig. 5); an upper blade (212) movably connected to the lower blade (Fig. 5; paragraph [0086]), the upper and lower blades being configured to move relative to one another between a closed state and an open state (Fig. 5; paragraphs [0086]-[0087]); and a lighting assembly (paragraph [0092]) comprising at least one light source (Fig. 7; 232) and at least one energy storage device (paragraph [0095]), said lighting assembly being at least partially disposed in the cavity in the sidewall of the handle portion (Fig. 6).
Claim 2, McMahon discloses the speculum of claim 1, wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle portion to an interior space of the lower blade (Fig. 27; paragraph [0107]).
Claim 3, McMahon discloses the speculum of claim 2, wherein the light guide is in communication with the at least one light source (Fig. 27; paragraph [0107], wherein the at least one light source comprises a light-emitting diode (LED)(Fig. 7; 232; paragraph [0093]).
Claim 4, McMahon discloses the speculum of claim 1, wherein the at least one light source comprises a white LED (paragraph [0093]).
Claim 5, McMahon discloses the speculum of claim 1, wherein the at least one energy storage device is a battery (Fig. 12; 242; paragraph [0095]).
Claim 6, McMahon discloses the speculum of claim 1, wherein the at least one energy storage device is a single-use non-rechargeable storage device (Fig. 12; 242; a rechargeable battery can be a single-use non-rechargeable battery if the user just throws it out and/or destroys it after the first use).
Claim 7, McMahon discloses the speculum of claim 1, wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide and to polystyrene (paragraph [0086]).
Claim 22, McMahon discloses a medical device (Fig. 5) for retracting tissue (abstract), comprising: a handle (Fig. 5; 216) including a proximal end (upper end near the blade 214), a distal end (lower end that 223 points towards) and at least one sidewall (wall that 216 points towards) connecting the proximal end and the distal end (Fig. 5) and having a cavity (217) in the sidewall thereof (Fig. 5); a blade (214) extending at an angle from the proximal end of the handle (Fig. 5); a lighting assembly (Fig. 8 and 27) comprising at least one light source (Fig. 7; 232), wherein said lighting assembly is at least partially disposed within the cavity in the sidewall of the handle (Fig. 6).
Claim 23, McMahon discloses the medical device in accordance with claim 22, wherein the lighting assembly further comprises at least one power source (Fig. 12; 242).
Claim 24, McMahon discloses the speculum of claim 22, wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle portion to an interior space of the lower blade (Fig. 27; paragraph [0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 11-21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US 2008/0228038; “McMahon”), in view of Miller et al. (US 2009/0097236; “Miller”).
Claim 6, McMahon discloses the speculum of claim 1, as noted above. Assuming that “single use non-rechargeable” implies particular chemical or structural properties of the battery rather than just functional limitations, then McMahon would not teach this limitation.
Miller teaches a speculum that comprises at least one energy storage device that is a single-use non-rechargeable storage device (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single-use non-rechargeable storage device, as taught by Miller, with the device of McMahon since this is a well-known way to power an LED for a speculum. 
Claim 8, McMahon discloses the speculum of claim 1, as noted above.
However, McMahon does not disclose the lighting assembly comprising a removable tab separating the at least one energy storage device and the at least one light source.
Miller teaches a speculum wherein the lighting assembly further comprises a removable tab separating the at least one energy storage device and the at least one light source, wherein the lighting assembly is configured to cause the energy storage device to power the at least one light source to illuminate when the tab switch is removed (Fig. 3; 32; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the pull tab type switch, as taught by Miller, with the speculum of McMahon, since this is a well-known type of switch for a speculum battery (paragraph [0046]).
Claim 11, McMahon discloses a speculum (Fig. 5) comprising: a lower member (214, 216) including a handle (216) and a lower blade (214); an upper blade (212) movable relative to the lower member between an open state and a closed state (Fig. 5; paragraph [0086]); a lighting assembly (230) comprising at least one light source (Fig. 7; 232), at least one power source (Fig. 12; 242), wherein the lighting assembly further includes a housing (Fig. 8, 235) at least partially enclosing the at least one power source (Fig. 6), and the handle is configured to at least partially enclose the housing (Fig. 6), 
However, McMahon does not disclose the lighting assembly comprising a removable tab that energizes the at least one light source when the removable tab is removed.
Miller teaches a speculum comprising a lighting assembly that comprises a removeable tab (Fig. 3; 32; paragraph [0046]) and wherein the removable tab extends from the housing and the lighting assembly is configured to energize the at least one light source when the removable tab is removed (Figs. 1-3; paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the pull tab type switch, as taught by Miller, with the speculum of McMahon, since this is a well-known type of switch for a speculum battery (paragraph [0046]).
Claim 12, McMahon in view of Miller disclose the speculum in accordance with claim 11. Miller also teaches wherein the removable tab electrically separates an energy storage device from the at least one light source (Figs. 1-3; paragraph [0046]). 
Claim 13, McMahon in view of Miller discloses the speculum in accordance with claim 12, Miller also teaches wherein the removable tab is located between the at least one energy storage device and the at least one light source (Figs. 1-3; paragraph [0046]), and when the removable tab is removed, the lighting assembly is configured to electrically connect the energy storage device to the at least one light source to energize the at least one light source (Figs. 1-3; paragraph [0046]).
Claim 14, McMahon in view of Miller discloses the speculum in accordance with claim 11, Miller also teaches wherein the housing includes a slit opening (Figs. 1-4; the spot in the housing that the tab extends out of) and the removable tab extends through the slit opening (Figs. 1-4).
Claim 15, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the handle includes a cavity (Fig. 5; 217) therein and the housing is disposed in the cavity in the handle (Fig. 6).
Claim 16, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the at least one light source is held by the housing (Fig. 6).
Claim 17, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the at least one light source is one of a single wavelength light-emitting diode (LED) and a multiple wavelength LED (paragraph [0093]).
Claim 18, McMahon in view of Miller discloses the speculum in accordance with claim 17, McMahon discloses wherein the at least one light source is a white LED (paragraph [0093]).
Claim 19, McMahon in view of Miller discloses the speculum in accordance with claim 11, McMahon discloses wherein the lighting assembly further comprises a light guide (Fig. 27; 254) extending from the handle to an interior space of the lower blade (Fig. 27).
Claim 20, McMahon in view of Miller discloses the speculum in accordance with claim 19, McMahon discloses wherein the lower blade includes a recess (Fig. 7, 25, and 27; note how the blade is concave shaped to create a recess) and the light guide is positioned within the recess (Fig. 27).
Claim 21, McMahon in view of Miller discloses the speculum of claim 11, McMahon discloses wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide and to polystyrene (paragraph [0086]).
Claim 25, McMahon discloses a medical device (Fig. 5) for retracting tissue (abstract), comprising: a handle (216) including a proximal end (upper end near the blade 214) and a distal end (lower end that 223 points towards); a blade (214) extending at an angle from the proximal end of the handle (Fig. 5); a lighting assembly (230) comprising at least one light source (Fig. 7; 232),

 wherein the removable tab extends from the handle portion, and wherein the lighting assembly is configured to energize the at least one light source when the removable tab is removed.
However, McMahon does not disclose a removable tab wherein the lighting assembly energizes at least one light source when the removable tab is removed.
Miller teaches a lighting assembly (Fig. 1) that comprises a light source (22) and a removable tab (32), wherein the lighting assembly is configured to energize the at least one light source when the removable tab is removed (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the switch for the lighting assembly of McMahon to be a removable tab, as taught by Miller, since McMahon states that any type of switch can be used (paragraph [0135]) and Miller teaches this to be a switch that can energize a light for a speculum. 
Furthermore, once the combination is made the removable tab will extend form the handle portion because McMahon discloses the lighting assembly switch can be activated through a slot in the handle portion (paragraph [0135]).
Claim 26, McMahon in view of Miller disclose the medical device in accordance with claim 25, McMahon also discloses wherein the lighting assembly further includes at least one power source (Fig. 12; 242) and a housing (Fig. 11; 245) for at least partially enclosing the at least one power source (Fig. 11), and the handle is configured to at least partially enclose the housing (Fig. 6). Miller teaches the removable tab extends from the housing (Fig. 3).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US 2008/0228038; “McMahon”), in view of Resnick (US 6280379).
Claim 9, McMahon discloses the speculum of claim 2, as noted above.
However, McMahon does not disclose a smoke evacuation channel merged with the lighting assembly.
Resnick teaches a speculum that comprises a smoke evacuation channel merged with a lighting assembly (col. 7, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a smoke evacuation channel merged with the lighting assembly, as taught by Resnick, to the speculum of McMahon in order to help remove any smoke from the vagina (col. 7, lines 1-12).
Claim 10, McMahon in view of Resnick disclose the speculum of claim 9. Resnick also discloses wherein the smoke evacuation channel is provided in the light guide (col. 7, lines 1-12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8096945. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9307897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9913577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10278572. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10368733. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Response to Arguments
Applicant is correct that the current claims get priority back to the provisional 61/387,038 filed on September 28, 210. Therefore, Buchock (US 2009/0312610) is not eligible as prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775